422 F.2d 402
Roger R. DAWSON and Velma L. Dawson, Appellants,v.SHENANDOAH RETREAT LAND CORPORATION, etc., Appellee.
No. 13946.
United States Court of Appeals, Fourth Circuit.
March 31, 1970.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria; Oren R. Lewis, Judge.
Roger R. Dawson, pro se.
Griffin T. Garnett, Jr., Arlington, Va., and Peter J. Kostik, Arlington, Va., on the brief, for appellees.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit Judges.
PER CURIAM:


1
In this appeal we find oral argument unnecessary and affirm the order of the district court dismissing the appellants' complaint for failure to allege any basis for federal jurisdiction. Clearly there is no diversity jurisdiction, and to the extent that the complaint attempts to invoke subject matter jurisdiction, it is insufficient to state a claim on which relief can be granted.


2
Affirmed.